PER CURIAM.
Charles Hill appeals after a jury convicted him of grand theft of a motor vehicle, driving with a suspended license and having had two prior convictions for that offense, and resisting arrest without violence. He argues that the trial court erred in permitting the information, which alleged that Hill had two prior convictions for driving with a suspended license, to be read to the jury at the beginning of voir dire. The record reflects, however, that his attorney actually agreed to have the court read the information in its entirety to the jury. As such, and even though he was constitutionally entitled to not have the jury hear such information, see Harbaugh v. State, 711 So.2d 77 (Fla. 4th DCA), review granted, 718 So.2d 1234 (Fla.1998), we hold he waived his objections in this regard.
As to the remaining issues Hill raises on appeal, we affirm as unpersuasive.
AFFIRMED.
POLEN, GROSS, JJ., and McCARTHY, TIMOTHY P., Associate Judge, concur.